Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



EL PASO INDEPENDENT SCHOOL
DISTRICT,

                            Appellant,

v.

LILLIAN W. CROUCH,

                            Appellee.

§

§

§

§

§

No. 08-04-00131-CV

Appeal from the

327th District Court

of El Paso County, Texas

(TC#2002-5419)




MEMORANDUM OPINION
           The parties to this appeal have filed a Joint Motion for Entry of Judgment, stating
that all matters in controversy between them have been compromised and settled and
requesting that we render a judgment effectuating their agreement.  The motion is
granted.  See Tex. R. App. P. 42.1(a)(2)(A).  In accordance with the parties’ agreement,
judgment is rendered that all of the claims of both parties, including all claims made in
the trial court, are dismissed with prejudice.  Each party shall bear her or its own costs.
 
                                                                  SUSAN LARSEN, Justice
November 10, 2004

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.